

116 SRES 182 IS: Recognizing the duty of the Senate to condemn Modern Monetary Theory and recognizing that the implementation of Modern Monetary Theory would lead to higher deficits and higher inflation.
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 182IN THE SENATE OF THE UNITED STATESMay 1, 2019Mr. Perdue (for himself, Mr. Braun, Ms. Ernst, Mr. Moran, and Mr. Tillis) submitted the following resolution; which was referred to the Committee on Banking, Housing, and Urban AffairsRESOLUTIONRecognizing the duty of the Senate to condemn Modern Monetary Theory and recognizing that the
			 implementation of Modern Monetary Theory would lead to higher deficits and
 higher inflation.Whereas noted economists from across the political spectrum have warned that the implementation of Modern Monetary Theory (referred to in this preamble as MMT) would pose a clear danger to the economy of the United States;Whereas, on March 4, 2019, former Secretary of the Treasury Lawrence H. Summers said that—(1)MMT is fallacious at multiple levels;(2)past a certain point, MMT leads to hyperinflation; and(3)a policy of relying on a central bank to finance government deficits, as advocated by MMT theorists, would likely result in a collapsing exchange rate;Whereas, on February 26, 2019, Jerome Powell, Chair of the Board of Governors of the Federal Reserve System, said: The idea that deficits don’t matter for countries that can borrow in their own currency I think is just wrong;Whereas, on March 25, 2019, Janet Yellen, former Chair of the Board of Governors of the Federal Reserve System, disagreed with those individuals promoting MMT who suggest that you don’t have to worry about interest-rate payments because the central bank can buy the debt, stating: That’s a very wrong-minded theory because that’s how you get hyper-inflation;Whereas the March 2019 report entitled How Reliable is Modern Monetary Theory as a Guide to Policy? by Scott Sumner and Patrick Horan of the Mercatus Center at George Mason University found that—(1)MMT—(A)has a flawed model of inflation, which overestimates the importance of economic slack;(B)overestimates the revenue that can be earned from the creation of money;(C)overestimates the potency of fiscal policy, while underestimating the effectiveness of monetary policy;(D)overestimates the ability of fiscal authorities to control inflation; and(E)contains too few safeguards against the risks of excessive public debt; and(2)an MMT agenda of having fiscal authorities manage monetary policy would run the risk of—(A)very high debts;(B)very high inflation; or(C)very high debts and very high inflation, each of which may be very harmful to the broader economy;Whereas the January 2019 report entitled Modern Monetary Theory and Policy by Stan Veuger of the American Enterprise Institute warned that hyperinflation becomes a real risk when a government attempts to pay for massive spending by printing money; andWhereas the September 2018 report entitled On Empty Purses and MMT Rhetoric by George Selgin of the Cato Institute warned that—(1)when it comes to the ability of Congress to rely on the Treasury to cover expenditures, Congress is, in 1 crucial respect, more constrained than an ordinary household or business is when that household or business relies on a bank to cover expenditures because, if Congress is to avoid running out of money, Congress cannot write checks in amounts exceeding the balances in the general account of the Treasury; and(2)MMT theorists succeed in turning otherwise banal truths about the workings of contemporary monetary systems into novel policy pronouncements that, although tantalizing, are false: Now, therefore, be itThat the Senate—(1)realizes that deficits are unsustainable, irresponsible, and dangerous; and(2)recognizes—(A)that the implementation of Modern Monetary Theory would lead to higher deficits and higher inflation; and(B)the duty of the Senate to condemn Modern Monetary Theory.